                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 RONALD L. SANFORD, JR.,

                      Petitioner,

                     v.                           CAUSE NO.: 3:18-CV-317-PPS-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Ronald L. Sanford, Jr., a prisoner without a lawyer, filed a habeas corpus petition

challenging his prison disciplinary hearing in ISP 18-02-69 where a Disciplinary

Hearing Officer (DHO) at the Indiana State Prison found him guilty of possession or use

of a controlled substance in violation of B-202 on February 14, 2018. ECF 2 at 1. As a

result, Sanford was sanctioned with the loss of 30 days earned credit time. Id.

       After Sanford filed his petition, the finding of guilt and sanctions were vacated.

ECF 11-1 at 1. The Warden has filed a motion to dismiss because this case is now moot.

ECF 11. Sanford did not file a response and the time for doing so has passed. See N.D.

Ind. L.R. 7-1(d)(2)(A). Regardless, the court cannot overturn the disciplinary

proceeding and restore his time because the Indiana Department of Correction has

already vacated the proceeding and restored his time. That is to say, Sanford has

already won and there is no case left for this court to decide. Accordingly, this case

must be dismissed. See Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can
challenge prison disciplinary determination in habeas proceeding only when it resulted

in a sanction that lengthened the duration of his confinement).

      For these reasons, the motion (ECF 11) is GRANTED and the case is DISMISSED.

The clerk is DIRECTED to close this case.

      SO ORDERED.

      ENTERED: November 19, 2018

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            2
